104 P-2 12/10 SUPPLEMENT DATED DECEMBER 7, 2010 TO THE PROSPECTUS DATED JANUARY 1, OF Templeton foreign Fund The prospectus is amended as follows: Effective March 1, 2011, the portfolio management team in the “Management” section on page 15 will be revised as follows: The Fund is managed by a team of dedicated professionals focused on investments in equity securities. The portfolio managers of the team are as follows: Tucker Scott, CFA Executive Vice President of Global Advisors Mr. Scott has been a portfolio manager of the Fund since 2007. He has primary responsibility for the investments of the Fund. Mr. Scott has final authority over all aspects of the Fund's investment portfolio, including but not limited to, purchases and sales of individual securities, portfolio risk assessment, and the management of daily cash balances in accordance with anticipated management requirements. The degree to which he may perform these functions, and the nature of these functions, may change from time to time. He joined Franklin Templeton Investments in 1996. NORMAN J. BOERSMA, CFA President of Global Advisors Mr. Boersma has been a portfolio manager of the Fund since March 2011, providing research and advice on the purchases and sales of individual securities, and portfolio risk assessment. He joined Franklin Templeton Investments in 1991. LISA F. MYERS,J.D., CFA Executive Vice
